Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-17, and 19-20 are withdrawn from further consideration. Applicant made the election of Group I, directed to the bag structure, without traverse, in the response dated 09/22/2020 is acknowledged. 

Claims 1-5, 9-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskandry (6012575).   Eskandry teaches a bag comprising a first body portion 16 of comprising a first annular portion 70, and having first opening end an opposed first closed end, a first wall attached by a first attachment to and enclosing the first closed end, a second body portion 18 comprising a second annular portion, and having second opening end an opposed second closed end, a second wall attached by a second attachment to and enclosing the first closed end, a joint 72 joining the first open end of the first body portion to the second open end of the second body portion, and a peripherally-extending closure configured to selectively attach and release the first open end of the first annular sidewall to the second open end of the second annular sidewall, and a handle attached to the first body portion and the second body portion.  
Regarding the use of device for tire/wheel, note that this is an intended use and does not impart any structure over the Eskandry device.  Also noted that there are toys that use CDs as wheels. 

Regarding claim 6, note the seam at 37. 
Regarding claim 12-13, note the pouch at 39.
Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Eskandry in view of Cline (2556066).  Cline teaches that it is known in the art to provide a handle with two end attached within the two attachment points.  It would have been obvious to one of ordinary skill in the art to provide a handle with two end attached within the two attachment points as taught by Cline to provide an alternative handle structure for handling the container.
Claim 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eskandry in view of Williams (7191898).   Regarding the material, it would have been obvious to one of ordinary skill in the art to provide the container of Eskandry of polymer and waterproof material like plastic to provide the desired protection.
Also, it would have been obvious to one of ordinary skill in the art to provide the material of water resistant as taught by Williams  to provide the desired protection.
The case 10 can be constructed from a durable fabric material, such as nylon, or a variety of other materials, including leather or a molded polymer.

Claims 1-3, 9, 10, 11, and 12-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerriero et al.(4838709).   Guerriero teaches a bag comprising a first body and second body portions 12, each comprising an annular portion 26, and a wall at 12 , a joint 33 joining the first open end of the first body portion to the second open end of the second body .  
Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Guerriero in view of Cline (2556066) or Gamble (1691905).  Cline teaches that it is known in the art to provide a handle with two end attached within the two attachment points.  Gamble also teaches a handle at 50.   It would have been obvious to one of ordinary skill in the art to provide a handle with two end attached within the two attachment points as taught by Cline to provide an alternative handle structure for handling the container.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guerriero in view of Williams (7191898).   Regarding the material, it would have been obvious to one of ordinary skill in the art to provide the container of Guerriero of polymer and waterproof material like plastic to provide the desired protection.
Also, it would have been obvious to one of ordinary skill in the art to provide the material of water resistant as taught by Williams to provide the desired protection.

Claims 1-3, 6, 9-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (7191898).   Williams teaches a bag comprising a first body and second body portions 16/18, each comprising an annular portion 16/18, and a wall at, a joint 22 joining the first open end of the first body portion to the second open end of the second body portion, and a peripherally-extending closure configured to selectively attach and release the first open end of .  

Claims 1-3, 6-11, and 18 are rejected under under 35 U.S.C. 103 as being unpatentable over King (20050151335) in view of Cline (2556066) or Gamble (1691905).  King teaches a bag comprising a first body and second body portions 224/226, each comprising an annular portion , and a wall at, a joint 22 joining the first open end of the first body portion to the second open end of the second body portion, and a peripherally-extending closure configured to selectively attach and release the first open end of the first annular sidewall to the second open end of the second annular sidewall, and a handle 162 attached to the first body portion and the second body portion.  King meets all claimed limitations except for the handle with two end attached within the two attachment points.  Cline (2556066) or Gamble (1691905).  Cline teaches that it is known in the art to provide a handle with two end attached within the two attachment points.  Gamble also teaches a handle at 50.   It would have been obvious to one of ordinary skill in the art to provide a handle with two end attached within the two attachment points as taught by Cline to provide an alternative handle structure for handling the container.
[0117] In one embodiment, at least a portion of the first and second sections 124,126 are permanently connected to prevent their separation.  For example, the zipper 138 need not extend entirely around the edge of the sections 124,126. 
…
[0125] A first section 224 of the container 222 includes the top member 228 and a fabric or other flexible, preferably lightweight material extending therefrom to form a wall 232.  Likewise, a second section 226 of the container 222 includes the bottom member 230 and fabric or other flexible, preferably lightweight material extending therefrom to form a wall 232.  The first and second sections 224,226 may be configured to couple to one another in the manner described above, such as by a zipper or mating hook and loop material.  The material forming the wall 232 may comprise canvas, nylon or a variety of other materials.  Preferably, the material is durable and may be expanded and compressed as detailed below.

Claims 1-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the King rejections as set forth above, and further in view of Weinreb (5810166).  Weinreb teaches that it is known in the art to provide a zipper with a joint comprises the stops 6a/6b and two direction zippers 5a/5b. it would have been obvious to one of ordinary skill in the art to provide the zipper of Weinreb to provide enable one to access the contents easily.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the King rejections, as set forth above, and further in view Reeves (1854861).  It would have been obvious .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733